03/16/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0523

                                                                       FiLED
                                                                       MAR 1 6 2021
IN THE MATTER OF:                                                   B owe n Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montane
 C.A.Y. and K.E.Y.,                                                 ORDER

              Youths in Need of Care.




       Counsel for the appellant father of C.A.Y. and K.E.Y. filed a motion and brief
asking to be allowed to withdraw from this appeal on grounds that counsel has been unable
to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and
Anders v. California, 386 U.S. 738,87 S. Ct. 1396(1967). The father was granted time to
file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father personally.
       DATED this i Anay of March,2021.



                                                               ChiefJustice
    SLI
          ''J ustices




2